internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 3-plr-102781-99 date date legend a year year date date a b dear this letter responds to your letter dated date submitted on behalf of a requesting rulings under d and a of the internal_revenue_code facts a was incorporated in year to own and operate the real_estate properties being used by its parent_corporation in its business operations the parent_corporation was wholly owned by a sole shareholder from its inception until the death of the shareholder in year subsequent to the death of the shareholder the parent corporation’s business was terminated the parent_corporation was merged into a which is now wholly owned by the estate of the shareholder a has made an election to be taxed as plr-102781-99 an s_corporation under sec_1362 effective for its taxable_year beginning date a is an owner-operator of commercial real_estate properties while some of the properties historically had been utilized in the parent corporation’s business additional properties were acquired and leased to third parties in addition subsequent to the termination of the parent corporation’s business virtually all other properties were leased to third party tenants a provides the following services via its own employees and employees of affiliated entities in connection with its properties negotiating all leases and lease renewals rent invoicing and collection monitoring of tenant obligations under the leases such as proper insurance coverage negotiation and payment for services required by the properties cleaning and janitorial services construction of tenant improvements and repairs and maintenance with respect to the properties under the terms of various leases a also is responsible for maintenance and repair of the following exterior repairs roofs sidewalks plumbing systems hvac systems and building systems a maintains an office during normal business hours to allow its tenants and outside vendors to contact a all lease negotiations including modifications and renewals are handled by a’s employees a performs all lease administrative services in-house including all billings and follow-up collection activity in the case of delinquencies initial collection efforts are made through a’s employees with outside counsel handling any legal actions required all payments for property operating_expenses and all accounting and bookkeeping services are performed in-house by a’s employees in addition all required tax and administrative filings are prepared and or coordinated by a’s employees a incurs various costs in its leasing businesses for the taxable_year ending date a collected approximately dollar_figurea in gross rents and incurred approximately dollar_figureb in relevant operating_expenses a has requested a ruling that its rental income from the leasing of its properties will not constitute passive_investment_income under sec_1362 and sec_1375 analysis sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however terminates under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides in general that the term passive investment plr-102781-99 income means gross_receipts derived from royalties rents dividends interest annuities and sales and exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1_1362-2 ii b provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1375 imposes a tax on the excess_net_passive_income of an s_corporation in any year in which the corporation has accumulated_earnings_and_profits at the close of the taxable_year and has gross_receipts more than percent of which are passive_investment_income based solely on the facts as represented we rule that a's rental income from the leasing of its properties is not passive_investment_income under sec_1362 and sec_1375 except as specifically set forth above no opinion is expressed as to the federal_income_tax consequences of the above-described facts specifically we express no opinion regarding a's status as an s_corporation under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity is passive for purposes of sec_469 plr-102781-99 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to a sincerely william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
